DETAILED ACTION
This action is pursuant to the claims filed on May 27, 2022. Currently, claims 1-15 are pending with claims 1-4 and 6-9 amended and 11-15 newly added. Below follows a complete non-final action of claims 1-15. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim objections and 35 USC 112(b) rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the respective electrode” in line 7. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “... and fluidly coupled to an irrigation fluid feed tube” in line 8 and later “corresponding feed tube” in line 9. However, it is unclear if each electrode, each circulation tube or the frame as a whole is coupled to an irrigation feed tube and if there is more than one feed tube or not. For examination purposes, the limitation will be interpreted as a general fluid feed tube. 
Claim 3 recites the limitation “a respective one of the plurality of electrodes” in line 2. However, it is unclear if this is the same or different respective electrode recited in claim 1. For examination purposes it will be interpreted as the same electrodes. 
Claim 6 recites the limitation “the respective electrode” in line 7. There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation “... and fluidly coupled to an irrigation fluid feed tube” in line 8 and later “corresponding feed tube” in line 9. However, it is unclear if each electrode, each circulation tube or the frame as a whole is coupled to an irrigation feed tube and if there is more than one feed tube or not. For examination purposes, the limitation will be interpreted as a general fluid feed tube. 
Claim 8 recites the limitation “a respective one of the plurality of electrodes” in line 2. However, it is unclear if this is the same or different respective electrode recited in claim 1. For examination purposes it will be interpreted as the same electrodes. 
Claim 11 recites the limitation “the respective electrode” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation “a respective one of the plurality of electrodes” in line 2. However, it is unclear if this is the same or different respective electrode recited in claim 1. For examination purposes it will be interpreted as the same electrodes. 
Claims 2-5, 7-10, and 12-15 are also rejected for their dependency on a rejected claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al (US PGPUB: 2017/0042615) in view of West et al (US PGPUB: 2010/0057080). 
Regarding independent claim 1, Salahieh discloses a medical probe for irreversible electroporation with irrigation ([0137]; [0187]-[0189]; [0190]; Fig. 37A-B, 63A-C; [0278]), the medical probe comprising: 
a shaft (57; [0189]) for insertion into an organ of a patient ([0007]); and 
a frame (34) coupled to a distal end of the shaft (Fig. 37A-B, 63A-C), the frame comprising a plurality of electrodes (6) disposed on an outer surface of the frame (Fig. 37A-B, 63A-C) and configured to apply irreversible electroporation (IRE) to tissue by applying voltage pulses ([0098], [0137]; Fig. 37A-B, 63A-C), each of the plurality of electrodes having an edge over a perimeter of the respective electrode (see edge of the perimeter of each electrode 6 in Fig. 37A-B), irrigation ports (7) encircling the respective electrode (Fig. 37A-B; [0210] “the irrigation holes 7 can be contacting or adjacent to an electrode, for example surrounding the border of the electrode 6.” // “In another embodiment such as shown in FIG. 37B, the irrigation holes 7 can be placed directly on the surface of the electrode 6 near the edge of the electrode 6.”) and fluidly coupled to an irrigation fluid feed tube ([0187]-[0190], [0210]; Fig. 37A-B, 63A-C channel connected to element 7), the corresponding fluid feed tube being configured to enable irrigation fluid to flow therethrough to cool the edge of the respective electrode during application of the voltage pulses ([0187]-[0190], [0210]; Fig. 37A-B, 63A-C channel connected to element 7 to irrigate/cool the edge of the electrodes 6).
While Salahieh discloses irrigated electrodes with irrigation holes encircling the perimeter of each electrode, Salahieh does not explicitly disclose such holes are a circulation tube. 
However, West discloses a balloon (Fig. 3A-3C: 26) comprising a plurality of electrodes (28). Each electrode is surrounded by a circulation tube (Fig. 3A-3C, 5, 7B: 20) that is configured to cool the electrode ([0081], [0093], [0095], [0100]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the irrigation ports encircling each electrode of Salahieh to incorporate the circulation tubes of West. This configuration provides the benefit of protecting the surface tissue from thermal damage ([0081]).  
Regarding dependent claim 2, in view of the combination of claim 1, West further discloses wherein each of the circulation tubes comprise one or more irrigation holes (Fig. 3A-3C, 5, 7B: 34) configured to flow the irrigation fluid from each of the circulation tubes into ambient environment thereof ([0081], [0093], [0095], [0099], [0100], [0106]).
Regarding dependent claim 3, in view of the combination of claim 1, Salahieh further discloses wherein each of the circulation tubes are thermally coupled to a respective one of the plurality of electrodes, and are configured to flow the irrigation fluid in a closed circuit to remove heat from the edges of the respective one of the plurality of electrodes ([0081], [0093], [0095], [0099], [0100], [0106]; Fig. 3A-3C, 5, 7B circulation tube 20 connected to irrigation holes 34 to irrigates/cools the electrode 28 and necessarily its edges, thus it naturally follows the two elements are thermally coupled; note this interpreted as a closed circuit as fluid is recirculated throughout the device (see specifically [0085]-[0056])). 
Regarding independent claim 6, Salahieh discloses a method for irreversible electroporation with irrigation ([0137]; [0187]-[0189]; [0190]; Fig. 37A-B, 63A-C; [0278]), the method comprising: 
inserting into an organ of a patient a frame (34) coupled to a distal end of a shaft (57, [0189]; See also [0007], Fig. 37A-B, 63A-C), the frame comprising
a plurality of electrodes (6) disposed on an outer surface of the frame (Fig. 37A-B, 63A-C) and configured to apply irreversible electroporation (IRE) to tissue by applying voltage pulses ([0098], [0137]; Fig. 37A-B, 63A-C), each of the plurality of electrodes having an edge over a perimeter of the respective electrode (see edge of the perimeter of each electrode 6 in Fig. 37A-B), irrigation port (7) encircling the respective electrode (Fig. 37A-B; [0210] “the irrigation holes 7 can be contacting or adjacent to an electrode, for example surrounding the border of the electrode 6.” // “In another embodiment such as shown in FIG. 37B, the irrigation holes 7 can be placed directly on the surface of the electrode 6 near the edge of the electrode 6.”) and fluidly coupled to an irrigation fluid feed tube ([0187]-[0190], [0210]; Fig. 37A-B, 63A-C channel connected to element 7), the corresponding fluid feed tube being configured to enable irrigation fluid to flow therethrough to cool the edge of the respective electrode during application of the voltage ([0187]-[0190], [0210]; Fig. 37A-B, 63A-C channel connected to element 7 to irrigate/cool the edge of the electrodes 6); 
and pumping the irrigation fluid via the corresponding fluid feed tubes ([0190], [0275]).
While Salahieh discloses irrigated electrodes with irrigation holes encircling the perimeter of each electrode, Salahieh does not explicitly disclose such holes are on a circulation tube. 
However, West discloses a balloon (Fig. 3A-3C: 26) comprising a plurality of electrodes (28). Each electrode is surrounded by a circulation tube (Fig. 3A-3C, 5, 7B: 20) that is configured to cool the electrode ([0081], [0093], [0095], [0100]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the irrigation ports encircling each electrode of Salahieh to incorporate the circulation tubes of West. This configuration provides the benefit of protecting the surface tissue from thermal damage ([0081]).  
Regarding dependent claim 7, in view of the combination of claim 6, West further discloses wherein each of the circulation tubes comprise one or more irrigation holes (Fig. 3A-3C, 5, 7B: 34) configured to flow the irrigation fluid from each of the circulation tubes into ambient environment thereof ([0081], [0093], [0095], [0099], [0100], [0106]).
Regarding dependent claim 8, in view of the combination of claim 6, Salahieh further discloses wherein each of the circulation tubes are thermally coupled to a respective one of the plurality of electrodes, and are configured to flow the irrigation fluid in a closed circuit to remove heat from the edge of the respective one of the plurality of electrodes ([0081], [0093], [0095], [0099], [0100], [0106]; Fig. 3A-3C, 5, 7B circulation tube 20 connected to irrigation holes 34 to irrigates/cools the electrode 28 and necessarily its edges, thus it naturally follows the two elements are thermally coupled; note this interpreted as a closed circuit as fluid is recirculated throughout the device (see specifically [0085]-[0056])).
Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al (US PGPUB: 2017/0042615) in view of West et al (US PGPUB: 2010/0057080), further in view of Stangenes et al (US PGPUB: 2008/0140072). 
Regarding dependent claims 4-5 and 9-10, in view of the combination of claims 3 and 8, Salahieh/West does not explicitly disclose wherein each of the circulation tubes are made of a thermally conducting material (claim 4); wherein the thermally conducting material comprises Nitinol (claim 5); wherein each of the circulation tubes are made of a thermally conducting material (claim 9); wherein the thermally conducting material comprises Nitinol (claim 10).  
However, Stangenes discloses a medical device comprising a plurality of electrodes (filaments 12; [0038]; Fig. 1-6) bordered by a circulation tube ([0047], [0054]-[0055], [0058] describe fluid as flowing through 12, interpreted as a circulation tube as seen in Fig. 6). Each of the circulation tubes are made of a thermally conducting material ([0020], [0042]-[0043] discusses the channels 12 as made of nitinol), wherein the thermally conducting material comprises Nitinol ([0020], [0042]-[0043] discusses the channels 12 as made of nitinol). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the circulation tubes of Salahieh/West to incorporate the Nitinol of Stangenes. This configuration provides the benefit of high elasticity, flexibility, biocompatibility, and electrical performance ([0020], [0042]). 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al (US PGPUB: 2017/0042615) in view of West et al (US PGPUB: 2010/0057080), further in view of Mathur et al (US PGPUB: 2013/0282084). 
Regarding independent claim 11, Salahieh discloses a medical probe for irreversible electroporation (IRE) with irrigation ([0137]; [0187]-[0189]; [0190]; Fig. 37A-B, 63A-C; [0278]), the medical probe comprising: 
a shaft (57; [0189]) for insertion into an organ of a patient ([0007]), the shaft having a longitudinal axis and proximal and distal ends (Fig. 63A; [0151]-[0152]); 
an expandable membrane (34; [0146]) disposed about a longitudinal axis having proximal and distal portions (Fig. 37A-B, 63A-C; [0189]), the expandable membrane being attached to the distal end of the shaft at the proximal membrane portion and having an outer surface and an inner surface (Fig. 37A-B, 63A-C; [0189]); 
a plurality of electrodes (6) disposed on the outer surface over the distal portion of the expandable membrane (Fig. 37A-B), each of the electrodes having: (i) an edge over a perimeter of the respective electrode (see edge of the perimeter of each electrode 6 in Fig. 37A-B), and (iii) irrigation ports (7) encircling the respective electrode (Fig. 37A-B; [0210] “the irrigation holes 7 can be contacting or adjacent to an electrode, for example surrounding the border of the electrode 6.” // “In another embodiment such as shown in FIG. 37B, the irrigation holes 7 can be placed directly on the surface of the electrode 6 near the edge of the electrode 6.”)  fluidly coupled to an irrigation fluid feed tube ([0187]-[0190], [0210]; Fig. 37A-B, 63A-C channel connected to element 7), each of the corresponding fluid feed tube being configured to enable irrigation fluid to flow therethrough to cool the edge of the respective electrode during application of the voltage pulses ([0187]-[0190], [0210]; Fig. 37A-B, 63A-C channel connected to element 7 to irrigate/cool the edge of the electrodes 6). 
While Salahieh discloses irrigated electrodes with irrigation holes encircling the perimeter of each electrode, Salahieh does not explicitly disclose such holes are on a circulation tube. 
However, West discloses a balloon (Fig. 3A-3C: 26) comprising a plurality of electrodes (28). Each electrode is surrounded by a circulation tube (Fig. 3A-3C, 5, 7B: 20) that is configured to cool the electrode ([0081], [0093], [0095], [0100]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the irrigation ports encircling each electrode of Salahieh to incorporate the circulation tubes of West. This configuration provides the benefit of protecting the surface tissue from thermal damage ([0081]).  
Further, Salahieh/West do not explicitly disclose  (ii) an insulated electrical wire coupled to an output of an IRE generator via the shaft for conducting high voltage pulses to the electrode corresponding one of the plurality of electrodes, and an expandable cover membrane that covers the proximal portion of the expandable membrane and encapsulates the insulated electrical wires of the plurality of electrodes between the expandable cover membrane and the proximal portion of the expandable membrane.
However, Mathur discloses a medical device (Fig. 4: 26) comprising a plurality of conductors (52) that correspond to each electrode (50; [0150]) and are coupled to a generator via a shaft (14) for delivering energy to the electrode (Fig. 4; [0150]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the membrane of Salahieh to incorporate the insulated electrical wire coupled to an output of an IRE generator via the shaft for conducting high voltage pulses to the electrode corresponding one of the plurality of electrodes of Mathur. This configuration provides the benefit of allowing a subset of electrodes to be easily energized ([0150]), thereby increasing the efficiency of the device 
Further, Mathur discloses an expandable membrane (26; [0155])) comprising an expandable cover membrane (66; [0155]) that covers the proximal portion of the expandable membrane (Fig. 4; [0155]) and encapsulates the insulated electrical wires of the plurality of electrodes between the expandable cover membrane and the proximal portion of the expandable membrane (Fig. 4; [0155]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the membrane of Salahieh to incorporate the expandable cover membrane that covers the proximal portion of the expandable membrane and encapsulates the insulated electrical wires of the plurality of electrodes between the expandable cover membrane and the proximal portion of the expandable membrane of Mathur. This configuration provides the benefit of allowing a partially isolated environment to be established within the body, which is the most advantageous fluid environment for the electrodes ([0155]), thereby increasing the efficiency of the device. 
Regarding dependent claim 12, in view of the combination of claim 11, West further discloses wherein each of the circulation tubes comprise one or more irrigation holes (Fig. 3A-3C, 5, 7B: 34) configured to flow the irrigation fluid from each of the circulation tubes into ambient environment thereof ([0081], [0093], [0095], [0099], [0100], [0106]).
Regarding dependent claim 13, in view of the combination of claim 11, West further discloses wherein each of the circulation tubes are thermally coupled to a respective one of the plurality of electrodes, and are configured to flow the irrigation fluid in a closed circuit to remove heat from the edge of the respective one of the plurality of electrodes ([0081], [0093], [0095], [0099], [0100], [0106]; Fig. 3A-3C, 5, 7B circulation tube 20 connected to irrigation holes 34 to irrigates/cools the electrode 28 and necessarily its edges, thus it naturally follows the two elements are thermally coupled; note this interpreted as a closed circuit as fluid is recirculated throughout the device (see specifically [0085]-[0056]))..
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al (US PGPUB: 2017/0042615) in view of West et al (US PGPUB: 2010/0057080) and Mathur et al (US PGPUB: 2013/0282084). further in view of Stangenes et al (US PGPUB: 2008/0140072). 
Regarding dependent claims 14-15, in view of the combination of claims 13, Salahieh/West does not explicitly disclose wherein each of the circulation tubes are made of a thermally conducting material (claim 14); wherein the thermally conducting material comprises Nitinol (claim 15).
However, Stangenes discloses a medical device comprising a plurality of circulation tubes([0047], [0054]-[0055], [0058] describe fluid as flowing through 12, interpreted as a circulation tube as seen in Fig. 6). Each of the circulation tubes are made of a thermally conducting material ([0020], [0042]-[0043] discusses the channels 12 as made of nitinol), wherein the thermally conducting material comprises Nitinol ([0020], [0042]-[0043] discusses the channels 12 as made of nitinol). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the circulation tubes of Salahieh/West to incorporate the Nitinol of Stangenes. This configuration provides the benefit of high elasticity, flexibility, biocompatibility, and electrical performance ([0020], [0042]). 
Response to Arguments
Applicant’s arguments filed May 27, 2022 are fully acknowledged. Applicant’s amendments to the claims necessitated a new grounds of rejection outlined above in view of Salahieh and West. Examiner notes Applicant states in the Remarks at p. 5 that Stangenes does not disclose the tube encircle the electrode. However, Stangenes was no longer relied upon to teach this limitation – instead the rejection relies on West – as outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE RODDEN can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        



/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794